Citation Nr: 0705185	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  97-33 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella of the left knee, 
currently rated 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella of the right knee, 
currently rated 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected mechanical low back pain, currently rated 
40 percent disabling.

4.  Entitlement to an effective date earlier than June 13, 
1996 for the assignment of a 40 percent disability rating for 
low back pain.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to May 
1990. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The veteran's claims folder was later transferred 
to the RO in Milwaukee, Wisconsin.

Procedural history

Increased ratings for bilateral chondromalacia patella 

In an October 1991 rating decision, service connection was 
granted for bilateral chondromalacia patella; noncompensable 
(zero percent) disability ratings were assigned for each knee 
disability.  In April 1994, the Board granted 10 percent 
disability ratings for both knee disabilities.  

In a May 1997 rating decision, ratings in excess of 10 
percent for bilateral chondromalacia were denied.  The 
veteran filed perfected an appeal as to those denials.  In a 
November 1997 rating decision, a 20 percent disability rating 
was assigned for the left knee disability.

In March 2001, the Board denied the claims of increased 
ratings for the bilateral knee disabilities.  The veteran 
appealed those denials to the United States Court of Appeals 
for Veterans Claims (the Court).  In August 2002, counsel for 
the veteran and the Secretary of VA filed a Joint Motion for 
Remand.  An Order of the Court dated August 29, 2002 granted 
the motion and vacated the Board's decision as to those two 
denials.  

In May 2003, the Board remanded these claims for further 
development.  The RO continued the previous denials of 
increased disability ratings for bilateral knee disabilities 
in a supplemental statement of the case (SSOC) issued in June 
2005.  These issues have been returned to the Board for 
further appellate proceedings.

Increased rating and earlier effective date for the lumbar 
spine disability

In an April 1994 decision, the Board granted service 
connection for a low back disorder.  In a May 1994 rating 
decision which implemented the Board's decision, 
a noncompensable (zero percent) disability rating was 
assigned for mechanical low back pain, effective May 15, 
1990.  

In a September 6, 1996 rating decision, a compensable rating 
for mechanical low back pain was denied.  The veteran filed a 
timely Notice of Disagreement (NOD) with that denial.  In a 
June 1997 rating decision, a 10 percent disability rating was 
assigned for the mechanical low back pain effective June 13, 
1996.    

In March 2001, the Board denied the claim for an increased 
rating for the lumbar spine disability.   The Board also 
dismissed an appeal of entitlement to an earlier effective 
date for the assignment of the 10 percent disability rating 
for mechanical low back pain on the basis that a substantive 
appeal was not timely filed.  The veteran appealed the 
Board's March 2001 decision.  An Order of the Court dated 
August 29, 2002 granted the above-noted joint motion and 
vacated the Board's decision with regard to the denial of an 
increased rating for the lumbar spine disability and the 
dismissal of the earlier-effective-date appeal.  

In May 2003, the Board determined that the claim for an 
earlier effective date for the assignment of a 10 percent 
disability rating was timely appealed and remanded both 
claims for further development.

In a June 2004 rating decision, a 20 percent disability 
rating for mechanical low back pain was assigned effective 
March 2, 2004.  In an April 27, 2005 rating decision, a 40 
percent disability rating for mechanical low back pain was 
assigned effective June 13, 1996.  In a June 2005 SSOC, a 
rating in excess of 40 percent for mechanical low back pain, 
and an effective date earlier than June 13, 1996 for the 40 
percent disability rating were denied.  These issues have 
been returned to the Board for further appellate proceedings.

TDIU

In an April 1, 2005 rating decision, entitlement to TDIU was 
denied.  The veteran perfected an appeal as to that denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

Issue not on appeal

In an April 1, 2005 rating decision, a disability rating in 
excess of 10 percent was denied for service-connected 
headaches.  In an April 15, 2005 statement, the veteran's 
counsel expressed disagreement with the denial of an 
increased rating for headaches in that rating decision.  In a 
June 2005 letter, the RO informed the veteran that the 
veteran's counsel's statement could not be accepted as a NOD 
because she was not his representative with regard to that 
issue.  See 38 C.F.R. § 20.301(a) (2006).

The veteran has not subsequently filed a NOD as to the denial 
of an increased rating for headaches.  Indeed, in a July 2005 
statement, the veteran indicated that he was only filing an 
NOD with regard to the denial of TDIU in the April 1, 2005 
rating decision.  Accordingly, that issue is not within the 
Board's jurisdiction, and it will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


REMAND

For reasons expressed immediately below, the Board believes 
that the case must be remanded for further evidentiary 
development.

1.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella of the left knee, 
currently rated 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella of the right knee, 
currently rated 10 percent disabling.

VA examination and medical opinion

The August 2002 Joint Motion for Remand reflects that the 
Board should consider whether a separate rating is warranted 
for left knee arthritis.  See VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 09- 98 (August 14, 1998).  

The report of a March 2005 VA examination reflects that the 
examiner reviewed 
x-rays and determined that the veteran has minimal arthritis 
of the knees.  It is unclear whether this arthritis is in 
fact related to the service-connected knee disabilities.  A 
medical opinion is necessary.



3.  Entitlement to an increased disability rating for 
service-connected mechanical low back pain, currently rated 
40 percent disabling.

VA medical records

An October 27, 2005 VA treatment record from the Hines VA 
Medical Center (VAMC) reflects that the plan was to obtain a 
MRI scan of the lumbar spine.  It is unclear if, where or 
when the MRI scan was performed.  The results of this MRI 
would obviously be pertinent to the issue on appeal, and 
therefore it, and any associated medical records, needs to be 
obtained.

4.  Entitlement to an effective date earlier than June 13, 
1996 for the assignment of a 40 percent disability rating for 
low back pain.

VA medical records

A report of VA X-rays of the lumbar spine from the Hines VAMC 
indicates that the veteran underwent X-ray studies of his 
lumbar spine on December 11, 1995.  
That date is within one year prior to his formal claim for an 
increased rating for the lumbar spine disability, which was 
received on June 13, 1996.  See 38 C.F.R. §§ 3.155, 3.157 
(2006).  Additionally, if it is shown that the veteran filed 
an informal claim within one year prior the June 13, 1996 
formal claim via VA medical treatment, medical evidence from 
one year prior to the date of the informal claim would also 
be relevant.  See 38 C.F.R. § 3.400(o)(2) (2006).  Therefore, 
records from the Hines VAMC for the period from June 13, 1994 
to June 12, 1996 should be obtained.
 
5.  Entitlement to TDIU.

VA medical opinion 

The report of March 2005 VA orthopedic examination reflects 
that the examiner addressed the veteran's employability with 
regard to the bilateral knee disabilities.  The examiner did 
not consider the service-connected lumbar spine disability in 
addressing his employability.  The examiner, however, did not 
address the veteran's other service-connected disabilities - 
a tender scar of right parietal area and headaches due to 
head injury.  A medical opinion which takes all of the 
veteran's service-connected disabilities into consideration 
is necessary.

Employment information

The March 2006 statement of the veteran suggests that he is 
currently unemployed and that he last worked in August 2005.  
Current information regarding the veteran's employment status 
is needed.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran, 
through his counsel, and ask him whether 
he underwent a MRI scan of the lumbar 
spine since October 27, 2005; and if so, 
where and approximately when.  Any recent 
records pertaining to the veteran's back 
disability identified by him should be 
obtained, to the extent possible.  
Notwithstanding the veteran's response, 
VBA should request treatment records 
pertaining to the veteran from the Hines 
VAMC (particularly from June 13, 1994 to 
June 12, 1996). Any treatment records so 
obtained should be associated with the 
veteran's claims file.

2.  VBA should contact the veteran, 
though his counsel, and ask him to 
provide his employment history, if any, 
from August 2005 to the present.

3.  VBA must arrange for the veteran's  
medical records  to be reviewed by a 
physician in order to determine the 
nature and etiology of his arthritis of 
the knees and to determine whether he is 
unemployable due to his service-connected 
disabilities.  

The reviewing physician should provide an 
opinion as to whether it is as least as 
likely as not that the veteran's 
bilateral chondromalacia patella caused 
or aggravated  arthritis of the knees.  
The reviewer also should provide an 
opinion as to whether the veteran is 
unemployable due to his service-connected 
mechanical low back pain, chondromalacia 
patella of both knees, tender scar of the 
right parietal area, and headaches.  If 
physical examination of the veteran 
and/or diagnostic testing is deemed to be 
necessary by the examiner, such should be 
obtained.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issues on 
appeal.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his counsel should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

